Mayo, J.
The Clerk may file in open Court an answer for defendant left with him by an attorney at his office with instructions to file. He may also file, with the permission of the Court, an intervention left at his office.
2. After property sequestered has been bonded, it is not too late for defendant to move to dissolve the sequestration on the ground that the property seized was not specified in the writ.
3. A sequestration is, from its very nature, directed against specific property and the sheriff is without authority to seize other property than that set forth in the writ.
4. Where two pieces of land, belonging to different owners, are in the same field, and cotton raised on one piece is stored on the other, in a pen, the cotton will not be removed from the leased premises, within the meaning of C. C. 2709.